Citation Nr: 0335635	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-21 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for a neck disability. 

3.  Entitlement to service connection for a left knee 
disability. 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from May 1964 to May 1968.      

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision dated in October 2000 
of the Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina, (the RO) which denied 
entitlement to service connection for back, neck, and left 
knee disabilities.    


FINDINGS OF FACT

1.  The veteran's back disability, to include degenerative 
disc disease in the lumbar spine with radiculopathy and 
multilevel spinal stenosis, is not related to service and was 
first manifested several years after service.
  
2.  The veteran's neck disability, to include multilevel 
cervical degenerative disc disease, is not related to service 
and was first manifested several years after service.

3.  The veteran's left knee disability, to include 
degenerative arthritis and a medial meniscus tear, is not 
related to service and was first manifested several years 
after service.


CONCLUSIONS OF LAW

1.  A back disability, to include degenerative disc disease 
in the lumbar spine with radiculopathy and multilevel spinal 
stenosis, was not incurred in or aggravated by active 
service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2003).

2.  A neck disability, to include multilevel cervical 
degenerative disc disease, was not incurred in or aggravated 
by active service, and may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2003).

3  A left knee disability, to include degenerative arthritis 
and a medial meniscus tear, was not incurred in or aggravated 
by active service, and may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  VA regulations which implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).  The Board notes that in a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  

The Board finds that the VA notified the veteran and the 
veteran's representative of the information and any medical 
or lay evidence that is necessary to substantiate the claims, 
and that the duty to notify requirements of the VCAA have in 
effect been satisfied.  The veteran and his representative 
have been provided with a statement of the case that 
discusses the pertinent evidence and the laws and regulations 
related to the claims, and essentially notifies them of the 
evidence needed by the veteran to prevail on the claims.  In 
letters dated in June 2000, March 2001, and October 2001, the 
VA notified the veteran of the evidence needed to 
substantiate his claims and offered to assist him in 
obtaining any relevant evidence.  These letters gave notice 
of what evidence the veteran needed to submit and what 
evidence VA would try to obtain.  The veteran's 
representative has been given the opportunity to submit 
written argument.  The VA notified the veteran and the 
veteran's representative of the information and any medical 
or lay evidence, not previously submitted, that is necessary 
to substantiate the claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims, and that the duty to 
assist requirements of the VCAA have in effect been 
satisfied.  All available service medical records were 
obtained.  In August 2000, the RO contacted the National 
Personnel Records Center (NPRC) and requested copies of the 
veteran's service medical records.  In March 2001, the NPRC 
sent copies of the veteran's enlistment examination and 
separation examination to the RO.  In December 2000, the NPRC 
informed the RO that the veteran's other medical records were 
sent to the RO in Baltimore in 1968.  In March 2002, the RO 
contacted the RO in Baltimore and requested that a search for 
the veteran's service medical records be conducted.  In March 
2002, the RO in Baltimore indicated that they did not have 
the veterans' service medical records.  In Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999), the Federal Circuit held that a 
single request for pertinent service medical records 
specifically requested by a claimant and not obtained by the 
RO does not fulfill the duty to assist.  In reaching this 
conclusion, the Federal Circuit stated that VA has 
substantively defined its obligation to obtain service 
medical records such that the RO is required to make a 
supplemental request in situations where records are not 
obtained after one request.

The Board finds that the RO complied with the requirements of 
Hayre by making supplemental requests for the service medical 
records.  The Board also finds that the RO complied with the 
provisions of the VCAA because the RO made attempts to obtain 
the service medical records until it was determined that 
additional attempts would be futile.  The RO also notified 
the veteran that they were unable to obtain complete copies 
of the service medical records.  As noted above, the 
enlistment and separation examination reports have been 
obtained and associated with the claims folder.  

The veteran submitted medical evidence in support of his 
claim.  In March 2001 and October 2001, the veteran was asked 
to identify any health care providers who have treated him 
for the disabilities in question.  In October 2001, the 
veteran contacted the RO by telephone and indicated that he 
had no additional information to submit.  In an October 2001 
statement, the veteran asked the RO to continue processing 
his claim without further delay and he had nothing more to 
provide.  In a January 2003 statement, the veteran again 
indicated that he had nothing more to provide in support of 
his claim.  There is no identified relevant evidence that has 
not been accounted for and the veteran's representative has 
been given the opportunity to submit written argument.  

The Board notes that the March 2001 and October 2001 RO 
letters informed the veteran that he had a 60-day response 
period to respond to the VCAA duty to notify.  In Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  In the 
present case, the Board finds that it may proceed with the 
adjudication of these service connection claims at this time 
despite the veteran being notified that he only had 60 days 
to submit evidence in support of his claim, when in fact he 
has one year to submit evidence in accordance with the VCAA.  
Review of the record reveals that the veteran's claim has 
been pending since May 2000 and the veteran has had well over 
one year to submit evidence in support of his claims.  In 
response to the March 2001 and October 2001 RO letters, the 
veteran clearly indicated that he had no additional evidence 
to submit in support of his claims.  Therefore, the Board 
finds that it may proceed with the adjudication of these 
claims at this time and a remand is not necessary since the 
veteran has no further evidence to submit in support of his 
claims and he will not be prejudiced by the Board making an 
appellate decision without further delay.    

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and the VA has fulfilled its 
duty to assist the veteran.  There is no prejudice to the 
veteran by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid the veteran in substantiating 
his claim.  As noted above, the veteran indicated that he had 
no other information to submit in support of his claims and 
he requested consideration of his claims by the Board at this 
time.  Hence, no further notice or assistance to the veteran 
is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003). 

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if arthritis became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003). 

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  



Analysis

Entitlement to service connection for a back disability

The veteran contends that service connection for a back 
disability should be granted because he injured his back in 
service and he has had back pain ever since.  

After reviewing the record, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a back disability.      

The veteran contends that he injured his back in service in 
1967 in Vietnam.  He contends that he fell out of the back of 
a pickup truck and he hit a concrete pad and rolled up 
against a metal wall.  He indicated that at some point during 
the fall, he injured his back.  The veteran stated that he 
reported to sick call.  He stated that he was not examined 
and he was just given some bandages and was told to report to 
duty.  The veteran indicated that he reported to sick call a 
number of times and reported having soreness, stiffness, and 
pain in his back.  The veteran stated that he was examined 
and he was told to go back to duty.  The veteran reported 
that he continued to have pain in his back.   

There is no evidence or argument that these were combat 
injuries or that the veteran is a combat veteran.  Thus, his 
assertions are not given the special consideration afforded 
by 38 U.S.C.A. § 1154(b) (West 2002).

As discussed above, the only service medical records 
associated with the claims folder are the veteran's 
enlistment examination report dated in May 1964 and the 
separation report dated in April 1968.  The May 1964 
enlistment examination report indicates that examination of 
the veteran's spine was normal.  The April 1968 separation 
examination report indicates that examination of the 
veteran's spine was normal.  No defects were noted.  The 
Board finds the service medical records to be highly 
probative since these records were made contemporaneous to 
the veteran's period of service.  The veteran's statements 
regarding his back injury in service were made over thirty 
years after service separation.  Thus, the Board finds the 
service medical records to be more persuasive and these 
records show that the veteran did not have a back disability 
upon separation from service in 1968.   

The veteran has not submitted any medical evidence showing 
treatment or diagnosis of a back disability soon after 
service separation.  The veteran indicated that in 1969 or 
1970, he was treated at the VA medical center in Martinsburg, 
West Virginia and he had a "lump" cut off his back.  The 
veteran indicated that he had told the staff at the VA 
medical center about his back injury and he was told that 
"they saw nothing."  The RO contacted the VA medical center 
in Martinsburg, West Virginia in an attempt to obtain these 
treatment records.  In June 2000, the VA medical center in 
Martinsburg informed the RO that it did not have the 
veteran's records on file.  There is no medical evidence of a 
manifestation of arthritis or degenerative disc disease of 
the lumbar spine within one year from service separation in 
May 1968.  Review of the record shows that arthritis of the 
lumbar spine and degenerative disc disease was first 
diagnosed in 2000, almost thirty-two years after separation 
from service.  Thus, service connection for a back disability 
to include arthritis and degenerative disc disease on a 
presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 
3.309.

The persuasive evidence of record shows that the veteran's 
back disability had its onset with a February 2000 post-
service motor vehicle accident.  A March 2000 physical 
therapy initial evaluation report indicates that the veteran 
had lumbar degenerative disc disease.  The report indicated 
that the veteran was involved in an accident within the plant 
in 2000 when two trucks collided.  The veteran had a MRI on 
March 7, 2000 which demonstrated diffuse lumbar degenerative 
disc disease with spondylar arthritic changes, mild angular 
bulging at L3-L4, lateral recess narrowing, and mild central 
canal stenosis.  A June 2000 nerve conduction study revealed 
lumbar radiculopathy at L4/5, right, superimposed.  In a 
February 2001 statement, Dr. K.R., a neurosurgeon, indicated 
that the veteran was injured in February 2000 when hit by a 
truck.  A March 2002 medical opinion for a workers 
compensation claim indicates that the veteran reported that 
he was involved in an accident at work in which the truck he 
was driving was struck by another truck.  The veteran 
indicated that he had immediate severe onset of back pain.  
He reported having no prior history of back difficulty.  The 
veteran indicated that he underwent various treatment and he 
continued to have low back pain with thigh pain with pain 
radiating to below the knee with numbness of both feet.  The 
impression was multilevel lumbar degenerative disc disease 
with multilevel lumbar spinal stenosis.  The veteran has not 
submitted any medical evidence relating the back disability, 
to include degenerative disc disease in the lumbar spine with 
radiculopathy and multilevel spinal stenosis, to his period 
of service.  

The veteran's own implied assertions that his back 
disability, to include degenerative disc disease in the 
lumbar spine with radiculopathy and multilevel spinal 
stenosis, is due to the back injury in service are afforded 
no probative weight in the absence of evidence that the 
veteran has the expertise to render opinions about medical 
matters.  Although the veteran is competent to testify as to 
his symptoms, where the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The evidence does 
not reflect that the veteran possesses medical knowledge 
which would render his opinion as to etiology of the back 
disability competent.  The veteran has not submitted or 
identified any medical evidence which establishes that his 
back disability had its onset in service or is medically 
related to service.   

In Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), the 
Federal Circuit indicated that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's service and the disability.  
In the present case, the veteran has not submitted evidence 
of a connection between the current back disability and his 
period of service.     

Therefore, for the reasons discussed above, the Board finds 
that service connection for back disability, to include 
degenerative disc disease in the lumbar spine with 
radiculopathy and multilevel spinal stenosis, is not 
warranted, since there is no evidence of a relationship 
between the current back disability and the veteran's period 
of service, and the persuasive evidence of record establishes 
that the veteran did not have a back disability upon 
separation from service and the current back disability is 
due to a post-service injury.  The Board concludes that the 
preponderance of the evidence of record is against the 
veteran's claim for service connection for a back disability.  
The claim is therefore denied.

Entitlement to service connection for a neck disability

The veteran contends that service connection for a neck 
disability should be granted because he injured his neck in 
service and he has had neck pain ever since.  

After reviewing the record, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a neck disability.      

The veteran contends that he injured his neck in service in 
1967 in Vietnam.  He contends that he fell out of the back of 
a pickup truck and he hit a concrete pad and rolled up 
against a metal wall.  He indicated that at some point during 
the fall, he injured his neck.  The veteran indicated that he 
reported to sick call.  He stated that he was not examined 
and he was just given some bandages and he was told to report 
to duty.  The veteran indicated that he reported to sick call 
a number of times and he reported symptoms of soreness, 
stiffness, and pain in his neck.  The veteran stated he was 
examined and he was told to go back to duty because they did 
not see anything.  The veteran reported that he continued to 
have pain in his neck.   

As discussed above, the only service medical records 
associated with the claims folder are the veteran's 
enlistment examination report dated in May 1964 and the 
separation report dated in April 1968.  The May 1964 
enlistment examination report indicates that examination of 
the veteran's spine and neck was normal.  The April 1968 
separation examination report indicates that examination of 
the veteran's spine and neck was normal.  No defects were 
noted.  The Board finds the service medical records to be 
highly probative since these records were made 
contemporaneous to the veteran's period of service.  The 
veteran's statements regarding his neck injury in service 
were made over thirty years after service separation.  Thus, 
the Board finds the service medical records to be more 
persuasive and these records show that the veteran did not 
have a neck disability upon separation from service in 1968.    

The veteran has not submitted any medical evidence showing 
treatment or diagnosis of a neck disability soon after 
service separation.  There is no medical evidence of a 
manifestation of arthritis or degenerative disc disease of 
the cervical spine within one year from service separation in 
May 1968.  Review of the record shows that arthritis of the 
cervical spine and degenerative disc disease was first 
diagnosed in 2000, almost thirty-two years after separation 
from service.  Thus, service connection for arthritis and 
degenerative disc disease of the cervical spine on a 
presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 
3.309.

The persuasive evidence of record shows that the veteran's 
neck disability had its onset in the February 2000 post-
service motor vehicle accident.  A March 2000 physical 
therapy initial evaluation report indicates that the veteran 
had cervical degenerative disc disease.  The report indicated 
that the veteran was involved in an accident within the plant 
in 2000 when two trucks collided.  The veteran had a MRI on 
March 7, 2000 which demonstrated cervical discogenic disease 
and spondylar arthritic changes C4 down to C6-C7 with mild 
left paracentral C4-C5 disc protrusion of uncertain clinical 
significance.  A May 2000 physical therapy treatment record 
indicates that the veteran injured his cervical spine in an 
accident at work in February 2000.  The veteran was provided 
with aquatic therapy from May 10, 2000 to May 30, 2000, at 
which time he was discharged from physical therapy.  The 
physical therapy goals were not met.  In a February 2001 
statement, Dr. K.R., a neurosurgeon, indicated that the 
veteran was injured in February 2000 after being hit by a 
truck and the veteran had a variety of complaints including 
neck pain.  A March 2002 medical opinion for a workers 
compensation claim indicates that the veteran reported that 
he was involved in an accident at work in which the truck he 
was driving was struck by another truck.  The impression was 
multilevel cervical degenerative disc disease.  The veteran 
has not submitted any medical evidence relating the neck 
disability, to include degenerative disc disease in the 
cervical spine, to the veteran's period of service.  

The veteran's own implied assertions that his neck disability 
is due to the injury in service are afforded no probative 
weight in the absence of evidence that the veteran has the 
expertise to render opinions about medical matters.  See 
Espiritu; supra.  The evidence does not reflect that the 
veteran possesses medical knowledge which would render his 
opinion as to etiology of the neck disability competent.  The 
veteran has not submitted or identified any medical evidence 
which establishes that his neck disability had its onset in 
service or is medically related to service.   

In Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), the 
Federal Circuit indicated that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's service and the disability.  
In the present case, the veteran has not submitted evidence 
of a connection between the neck disability and his period of 
service.     

Therefore, for the reasons discussed above, the Board finds 
that service connection for a neck disability, to include 
degenerative disc disease in the cervical spine, is not 
warranted, since there is no evidence of a relationship 
between the current neck disability and the veteran's period 
of service, and the persuasive evidence of record establishes 
that the veteran did not have a neck disability upon 
separation from service and the current neck disability is 
due to a post-service injury.  The Board concludes that the 
preponderance of the evidence of record is against the 
veteran's claim for service connection for a neck disability.  
The claim is therefore denied.

Entitlement to service connection for a left knee disability

The veteran contends that service connection for a left knee 
disability should be granted because he injured his left knee 
in service and he has had knee pain ever since.  

After reviewing the record, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a left knee disability.      

The veteran contends that he injured his left knee in service 
in 1967 in Vietnam.  He contends that he fell out of the back 
of a pickup truck and he hit a concrete pad and rolled up 
against a metal wall.  He indicated that at some point during 
the fall, he injured his left knee.  The veteran indicated 
that he reported to sick call.  He stated that they did not 
check anything but just gave him some bandages and told him 
to report to duty.  The veteran indicated that he reported to 
sick call a number of times with complaints of soreness, 
stiffness, and pain in the knees.  The veteran stated that he 
was examined and he was told to go back to duty because they 
did not see anything.  The veteran reported that he continued 
to have pain in his knee.   

As discussed above, the only service medical records 
associated with the claims folder are the veteran's 
enlistment examination report dated in May 1964 and the 
separation report dated in April 1968.  The May 1964 
enlistment examination report indicates that examination of 
the veteran's lower extremities was normal.  The April 1968 
separation examination report indicates that examination of 
the veteran's lower extremities was normal.  No defects were 
noted.    

The veteran has not submitted any medical evidence showing 
treatment or diagnosis of a knee disability soon after 
service separation.  Review of the record shows that 
arthritis of the left knee was first diagnosed in 2000, 
almost thirty-two years after separation from service.  Thus, 
service connection for arthritis of the left knee on a 
presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 
3.309.

The persuasive medical evidence of record shows that the 
veteran's left knee disability had its onset after injuries 
in December 1999 and February 2000.  A February 2000 MRI 
report indicates that the veteran had sustained a twisting 
injury.  The impression was a complex medial meniscus tear 
and marked cartilage abnormality of the patella and medial 
femoral.  Treatment records from the C.F. Orthopedic Clinic 
indicates that in March 2000, the veteran sought treatment 
for left knee pain.  The veteran reported that he injured his 
left knee on December 14, 1999, while at work.  The veteran 
indicated that he was pushing a flat bed and he slipped and 
twisted his left knee.  The veteran was seen by the company 
doctor and a MRI confirmed a medial meniscus tear and 
questionable damage to the medial femoral condyle of the left 
knee.  The veteran denied any prior history of injury or 
problems with this knee before this twisting injury.  The 
treatment records indicate that the diagnosis was left knee 
medial meniscus tear, questionable medial femoral condyle 
damage.  A May 2000 physical therapy initial evaluation 
report indicates that the veteran reported that he injured 
his left knee in an accident at work on February 26, 2000.  A 
July 2000 functional capacities evaluation indicates that the 
veteran reported having an original injury to his left knee 
in December 1999.  He reported that in February 2000, he was 
struck by a forklift.  A November 2000 X-ray examination of 
the left knee revealed early spurring mainly in the medial 
and lateral aspect and some early degenerative changes in the 
patellofemoral joint.  The veteran has not submitted any 
medical evidence relating the left knee disability to his 
period of service.  

The veteran's own implied assertions that his left knee 
disability is due to the 1967 injury in service are afforded 
no probative weight in the absence of evidence that the 
veteran has the expertise to render opinions about medical 
matters.  See Espiritu; supra.  The evidence does not reflect 
that the veteran possesses medical knowledge which would 
render his opinion as to etiology of the knee disability 
competent.  The veteran has not submitted or identified any 
medical evidence which establishes that his left knee 
disability had its onset in service or is medically related 
to service.   

In Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), the 
Federal Circuit indicated that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's service and the disability.  
In the present case, the veteran has not submitted evidence 
of a connection between the left knee disability and his 
period of service.     

Therefore, for the reasons discussed above, the Board finds 
that service connection for a left knee disability is not 
warranted, since there is no evidence of a relationship 
between the current left knee disability and the veteran's 
period of service, and the persuasive evidence of record 
establishes that the veteran's left knee was normal upon 
separation from service and the current left knee disability 
is due to a post-service injuries.  The Board concludes that 
the preponderance of the evidence of record is against the 
veteran's claim for service connection for a left knee 
disability.  The claim is therefore denied.

	



ORDER

Service connection for a back disability is denied.  

Service connection for a neck disability is denied.  

Service connection for a left knee disability is denied.  


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



